DETAILED ACTION
Claims 1, 4-7, 10-13, and 16-18 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Sexton (Reg. No. 57070) on June 3, 2022.
The application has been amended as follows: 

3.	(Canceled)

9.	(Canceled)

13.       (Currently Amended) A network system comprising:
an intermediate server;
a first electronic apparatus in which an intermediate encryption key corresponding to the intermediate server is stored; and
a second electronic apparatus in which the intermediate encryption key is stored, and which is configured to: 
encrypt a second encryption key generated by the second electronic apparatus with the intermediate encryption key, and
transmit the second encryption key and a first encryption key encrypted with the intermediate encryption key wherein the first encryption key is previously generated by the first electronic apparatus and transmitted, by the first electronic apparatus, to the second electronic apparatus through the intermediate server,  
wherein the first electronic apparatus is further configured to: 
receive the second encryption key, wherein the first encryption key transmitted from the intermediate server and the second encryption key are encrypted by the second electronic apparatus with the intermediate encryption key stored in advance in the second electronic apparatus,
wherein the first encryption key transmitted from the intermediate server and the second encryption key are decrypted by the intermediate server so that communication circuitry receives the first encryption key transmitted from the intermediate server and the second encryption key in a decrypted state,
perform a control such that a network with the second electronic apparatus is formed based on at least the second encryption key decrypted by the intermediate server, and
determine whether there is an intermediate attacker by comparing the first encryption key transmitted from the intermediate server decrypted by the intermediate server with the generated first encryption key.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “a communication circuitry configured to communicate with an intermediate server and an other electronic apparatus; a memory in-which stores an intermediate encryption key corresponding to the intermediate server, and a first encryption key and a decryption key of the electronic apparatus that are generated by the electronic apparatus; and a controller configured to encrypt the first encryption key with the intermediate encryption key, control the communication circuitry to transmit the first encryption key encrypted with the intermediate encryption key to the other electronic apparatus through the intermediate server, in response to the transmitting the first encryption key, control the communication circuitry to receive, through the intermediate server, a second encryption key generated by the other electronic apparatus and the first encryption key transmitted from the intermediate server, wherein the first encryption key transmitted from the intermediate server and the second encryption key are encrypted by the other electronic apparatus with the intermediate encryption key stored in advance in the other electronic apparatus, wherein the first encryption key transmitted from the intermediate server and the second encryption key are decrypted by the intermediate server so that the communication circuitry receives the first encryption key transmitted from the intermediate server and the second encryption key in a decrypted state, 2Appln. No.: 16/739,899perform a control such that a network with the other electronic apparatus is formed based on at least the second encryption key decrypted by the intermediate server, and determine whether there is an intermediate attacker by comparing the first encryption key transmitted from the intermediate server decrypted by the intermediate server with the generated first encryption key”. 
The following is considered to be the closest prior art of record:
Jagadeesan (US 2008/0137859) – teaches a first device encrypting a first public key and sending the encrypted first public key through a first and second gateway to a second device. The second device also encrypts a second public key and sends the encrypted second public key through the gateways to the first device. The first and second gateways also decrypt and re-encrypt the keys during transport. The first and second devices can then communicate directly using the shared keys.
Lapstun (WO 01/03017) – teaches the basics of public key cryptography and shows that it is preferred for each device to generate its own key pair.
Teboulle (US 2019/0104472) – teaches that the public key can be transmitted in the clear.
Trevethan (US 2020/0074464) – teaches comparing encryption keys to determine if they match for authentication.
Menezes (NPL “Handbook of Applied Cryptography”) - Section 13.2.3 pages 546-547 and section 13.3.2 pages 553-554, teaches using a single Key Translation Center (KTC) for key distribution where a key K is transmitted from device A to the KTC and then from the KTC to device B. Section 1.8.1 pages 25-26, teaches that the public key can be sent on an unsecure channel in the clear.
Bartok (US 2014/0317409) – teaches comparing keys.
Field (US 6047072) – teaches sending public keys in clear unencrypted form.
However, the concept of a first device and a second device exchanging data through the use of an intermediate server to detect intermediate attacks and create a network between the first and second devices using the steps as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1, 4-7, 10-13, and 16-18 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The amendments submitted on May 3, 2022 in combination with the above Examiner Amendment has overcome the previous prior art rejections and 35 USC 112 rejections. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B. King whose telephone number is (571) 270-7310.  The examiner can normally be reached on Mon- Fri  10:00 AM - 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498